Citation Nr: 0310674	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

The propriety of the initial 20 percent rating following a 
grant of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1968 to July 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in April 
2001.

The case was remanded by the Board to the RO in August 2001 
for additional development of the record.



REMAND

In a January 2000 rating decision, the RO granted service 
connection and assigned a 20 percent rating for a low back 
disability, characterized as low back strain with right 
radiculitis, without neurological deficits.  

The veteran timely appealed that determination.  

October 1998 VA x-ray studies revealed degenerative disk 
disease of the lumbar spine between T12-L1, L1-2, L3-4, L4-5.  
There was fusion of the vertebral bodies between L2 and L3.

A January 1999 VA computerized tomography (CT) scan of the 
lumbar spine noted congenital fusion between L1 and L3, 
including the arches.  There were no signs of herniated disk 
or bulging disk defined.  There was degenerative joint 
disease to a very mild degree involving the facets throughout 
the lumbar spine.  There was no sign of stenosis, except 
between L4 and L5 at the lateral neural canal on the left 
side.  

The veteran was afforded a VA examination in June 2000.  The 
veteran reported back pain going up and down the back with 
shooting pain down in his gluteus area, down to his knees.  
The veteran did not report numbness or weakness in his legs.  
The veteran could stand for about an hour and a half before 
the back pain forced him to sit down.  The veteran could not 
stay seated too long either.  

Physical examination of the low back revealed flexion to 98 
degrees, extension to 20 degrees, and lateral bending to 30 
degrees.  The veteran could stand up on his tiptoes and his 
heels without difficulty.  Motor strength revealed that he 
had 5/5 motor strength in all muscle groups.  Sensation was 
intact.  Reflexes were 1+ and symmetrical.  He had negative 
straight leg raises.  

The examiner also noted that the x-rays studies revealed 
advanced degenerative disk disease at L5-S1 with 
spondylolisthesis of L5-S1, degenerative arthropathy at the 
L4-L5 and L5-S1, and evidence of spinal stenosis.  

The impression was that of degenerative disk disease at L5-S1 
with spondylolisthesis as well as facet arthropathy and 
spinal stenosis of those levels.  Also, congenital fusion of 
the L2-L3 vertebrae was noted.  The examiner reported that 
the veteran did have mechanical back pain due to wear and 
tear and degenerative process.  

In his October 2000 substantive appeal, the veteran indicated 
that the service-connected low back disability was affecting 
his employment.

At his April 2001 personal hearing before the Undersigned 
Veterans Law Judge, the veteran testified that he could only 
stand for about 45 minutes before the back pain began.  The 
veteran indicated that he could not bend to touch his toes, 
and that to touch his knees, he would have to strain through 
the pain.

The veteran testified that he got occasional incapacitating 
muscle spasms and occasional pain down the leg, usually the 
right leg.  The veteran denied foot drop, and denied any 
bowel/bladder problems.  The veteran asserted the service-
connected low back disability caused constant pain.  The 
veteran and his representative asserted that he should be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome due to the radiculitis.  

In the August 2001 remand, the Board determined that the June 
2000 VA examination was inadequate for rating purposes.  In 
particular, the examiner did not evaluate the veteran's pain 
and functional limitation consistent with the directives set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).  The June 2000 examination report did not 
provide an adequate assessment of functional impairment due 
to the service-connected disability , to include limitation 
of motion due to pain and weakness, on repeated use, and 
during flare ups.  See DeLuca, supra; 38 C.F.R. § § 4.40, 
4.45, 4.59 (2002).  Moreover, the Board pointed out that the 
neurological findings on the June 2000 examination were 
inadequate for separate ratings purposes, and that the 
examiner did not provide the requested opinion concerning the 
impact of the disability on the veteran's ability to remain 
gainfully employed.  

As such, the RO was directed to have the veteran reexamined.  
The Board indicated that all necessary tests, including x-
rays should be conducted.  In addition, the Board instructed 
that the examiner should identify all residuals attributable 
to the veteran's service-connected low back disorder, to 
include any radiating neuropathy in the lower extremities, or 
the presence of any symptomatology compatible with the rating 
criteria for intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Finally, the Board directed 
that examiner should state whether there was any pain, 
weakened movement, excess fatigability or incoordination on 
movement, and whether there was any additional limitation of 
motion due to pain on use during flare ups.  

The VA examination was held in December 2002.  The veteran's 
gait was tilted slightly to the right.  He was able to walk 
on his toes and on his heels.  The examiner determined that 
the forward bending was considered unreliable since the 
veteran did not, in the examiner's opinion, exert maximum 
effort.  The examiner noted that the veteran bent forward to 
about 40 degrees, and that he was reluctant to bend laterally 
from side to side.

The examiner noted the veteran's flexion, extension and 
lateral bend ranges of motion from the June 2000 and reported 
that the veteran was unwilling or unable to do any of those 
maneuvers during the examination.  The examiner noted that 
there were no current x-rays of the veteran's lumbar spine, 
and indicated therefore that he was unable to give further 
update on the findings of the lumbar spine.

The examiner indicated that there was no tenderness in the 
sciatic notches.  The veteran apparently denied sciatic 
radiation of the pain except on rare occasions.  There was no 
muscle weakness or atrophy in any of the major groups that 
flex or extend the ankles, knees or hips.  The examiner also 
noted that the veteran did not have difficulty in getting in 
and out of a chair and that he did not need to use his hands 
to arise from the sitting position.  

The examiner concluded that the veteran's service-connected 
low back disability had not likely worsened.

The Board finds that the December 2002 examiner failed to 
perform many of the directives set forth in the August 2001 
remand.  Specifically, the remand instructed that all 
indicated tests should be conducted.  The examiner in 
December 2002 noted that there were no current x-rays 
available, but he did not thereafter obtain any current x-ray 
studies per the directives set forth in the August 2001 
remand. 

The examiner indicated that the veteran denied sciatic 
radiation of the pain except on rare occasions.  This is 
inconsistent with the veteran's reported history in the June 
2000 VA examination report, as well as his hearing testimony 
in April 2001.  During those times, the veteran did report 
occasional shooting pain down the buttocks and into the legs, 
more frequently on the right side.  In this regard, the 
examiner in December 2002 was requested to note neurological 
findings and/or the presence of any symptoms associated with 
the rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome.  The examiner's 
December 2002 report did not contain any of this requested 
information.  

Moreover, the examiner did not indicate whether there was any 
pain, weakened movement, excess fatigability or 
incoordination on movement or whether there was likely any 
additional limitation of motion due to pain on use during 
flare-ups.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

In addition, during the pendency of this appeal, the 
regulations pertaining to intervertebral disc syndrome were 
revised.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, in this regard, the Board points out 
that if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

In this regard, the Board is mindful that the veteran's low 
back disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 for lumbosacral strain.  However, since 
the medical evidence of record indicates that there is 
degenerative disc disease and possible neurological 
involvement, consideration of Diagnostic Code 5293 is 
necessary.  

In light of the need for an additional VA examination, any 
outstanding medical records pertinent to the veteran's claim 
should be obtained and associated with the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.

The Board reminds the RO of the necessity for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
low back disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded VA 
examination(s) to include neurological 
and orthopedic evaluations to determine 
the current nature, extent, and 
manifestations of the veteran's low back 
disability.  All indicated x-rays should 
be completed.  The claims file should be 
made available to the examiner(s) prior 
to the examination(s).  Such tests as 
deemed necessary should be performed.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  The examiner(s) should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also be provided with 
both the old and new regulations 
pertaining to rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The examiner 
should determine whether the veteran's 
service-connected back disability is more 
appropriately rated under Diagnostic Code 
5293.

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of the Court's 
directives in DeLuca and Karnas.  The RO 
in this regard must ensure that all 
notification and development action 
required by the VCAA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




